DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thor et al. 2019/0331298 in view of Garner et al. 9,771,886.
Thor et al. disclose a system for dispensing a fuel as seen in Figure 1, which comprises a storage tank (10) configured to store a liquefied fuel therein, the liquefied fuel comprising phases of liquid and vapor as seen in Figure 1; a dispenser (76) configured to receive the liquefied fuel from the storage tank; a heat exchanger (42) thermally coupled with the dispenser and configured to convert the liquefied fuel in the dispenser to a gaseous fuel, the dispenser configured to dispense the gaseous fuel to a receiving fuel tank (vehicle); a pump (14) and a first isolation valve (18a-b) fluidly coupled with the storage tank and configured to provide the liquefied fuel in the liquid phase to the dispenser as seen in Figure 1, a vapor supply unit (71), a refrigeration system (62). Thor et al. lack a pressure sensor and a temperature sensor. Garner et al. teach the use of a pressure sensor (150) and a temperature sensor (154).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide the pressure and temperature sensor of  Garner et al. into the system of Thor et al., in order to measure the vapor pressure in the storage tank and as well as measuring the temperature of the product flowing through the delivery line. 
Allowable Subject Matter
5.	Claims 11-20 are allowed.
6.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754